Opinion by
Judge Hardin :
The order of the 7th of October, 1870, that Foly pay $420, with interest from December 19, 1867, into court or “appear and show cause to the contrary,” and the subsequent order adjudging his response to that rule to be insufficient and awarding an attachment against him for contempt, are merely incidental to the judgment in the case of H. B. 'Smith v. Arnold, etc., which has just been reversed on the appeal of Emma Arnold and others, and they therefore became inoperative and subject to be set aside with that judgment.
But they are not final orders from which a separate appeal will lie to this court.
This appeal is therefore dismissed for want of jurisdiction in this court.
-, for appellee.